          Case 1:20-cr-00131-SPW Document 19 Filed 03/01/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION




  UNITED STATES OF AMERICA,
                                                    CR 20-131-BLG-SPW
                        Plaintiff,

  vs.                                                ORDER


  ANTOINE ROBERT THREE
 FINGERS,

                        Defendant.


        Pursuant to the request ofthe Bureau ofPrisons at the Federal Detention

Center-SeaTac for an extension oftime to complete the evaluation and report, and

for good cause being shown,

        IT IS HEREBY ORDERED that,

        1. The facility is granted an extension oftime in which to complete the

evaluation and file the final report on Defendant Antoine Robert Three Fingers in

order to determine his competency to proceed in this matter.

        2. The FDC-SeaTac shall continue to provide updates to the Court as to the

progress ofthe evaluation study.

        3. The final report shall be filed with the Court, with copies to counsel for

the Defendant and the Government.
Case 1:20-cr-00131-SPW Document 19 Filed 03/01/21 Page 2 of 2
